Appeal by defendant from a judgment of the-County Court, Hassau County, rendered April 14, 1971, convicting him of robbery in the first degree, upon a plea of guilty, and sentencing him to an indeterminate prison -term not to exceed 15 years. Judgment affirmed. On May 22, 1970, defendant appeared in court for sentencing on a crime to which he had pleaded guilty on March 11, 1970 (under indictments 28560 and 28831). After sentence was imposed (five years’ probation), defendant pleaded guilty to robbery in the first degree in satisfaction of three indictments - (Hos. 28979, 28980 and 28982)., each charging that crime, grand larceny in the third degree and pas-' session of a weapon as a misdemeanor (this appeal is' from the judgment rendered upon this plea). Defendant’s attorney requested that the imposition of sentence be adjourned six months and the court acquiesced. .When defendant appeared for sentencing, on-April-14, 1971, he requested permission to withdraw his plea of guilty to first degree robbery, asserting -that he had believed the prior sentence of probation was to cover all .pleas. This'position is unequivocally- refuted by the minutes of May 22, -1970 and the request was properly denied. Shapiro, Acting P. J., Gulotta, Christ; Brennan and Benjamin, JJ. concur.